NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 5 June 2018.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the feature of the spigot.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20100362 (Hengst Walter GMBH & CO).
Regarding claim 1, DE 20100362 discloses a rotary vessel 1 for a filter assembly, the rotary vessel comprising: a rotor body 1 rotatable about an axis of rotation; and a spigot 2 integral with or coupled to the rotor body and extending away from the rotor body along the axis of rotation, the spigot comprising a non-circular cross-section and configured to engage with a bearing 3 of the filter assembly (Fig. 1, 2-5, 7 and 8; e.g., para. [0011] of English machine translation; element 2 corresponds to the claimed spigot because it is coupled to the rotary vessel and engageable with a bearing to rotatably support the rotary vessel to the housing; spigot 2 has a non-circular cross-section when sectioned across elements 20, 21, 24 and/or 25).
Regarding claim 2, DE 20100362 discloses wherein the non-circular cross-section is a polygonal cross section (Fig. 4 and 5).
Regarding claim 3, DE 20100362 discloses wherein the spigot comprises one or more fingers 20 and/or 21 (elements 20 and/or 21, termed “tongues” and “snap lugs” in the machine translation, correspond to the recited fingers since they are individually spaced-apart extensions from the spigot body that fix the spigot to the bearing) each comprising a free end located furthest from the rotor body, wherein the one or more fingers at least in part define a periphery of the spigot (Fig. 2 and 3).
Regarding claim 4, DE 20100362 discloses wherein the one or more fingers 20 each comprise a substantially planar surface defining at least in part the periphery of the spigot (Fig. 2 and 3).
Regarding claim 5, DE 20100362 discloses wherein the one or more fingers 20 each taper in a direction away from the rotor body (Fig. 2 and 3).
Regarding claim 6, DE 20100362 discloses wherein a plurality of the one or more fingers 20 are spaced about the spigot and separated from each other by intermediate gaps (Fig. 3).
Regarding claim 7, DE 20100362 discloses wherein the rotor body comprises a drive nozzle 11 configured to emit a pressurized working fluid therefrom to cause rotation of the rotor body by a reactive force so that the rotary vessel is self-powered.
Regarding claim 8, DE 20100362 discloses a filter assembly (Fig. 1 and 7) comprising: a housing comprising a main body 50 and a closure member 5 separably attachable to the main body; a rotary vessel 1 disposed inside the housing; the closure member configured to retain the rotary vessel inside the housing, the closure member 
Regarding claim 9, DE 20100362 discloses wherein the closure member is separable from the main body by a rotation of the closure member relative to the main body (para. [0062] of English machine translation provided with IDS filed on 14 January 2019).
Regarding claim 10, DE 20100362 discloses wherein the rotary vessel comprises a rotor body 1 rotatable about an axis of rotation, wherein the spigot 2 is integral with or coupled to the rotor body and extends away from the rotary body along the axis of rotation, wherein the bearing 3 and/or 31 is integral with or coupled to the closure member 4 and/or 5 (Fig. 1, 2, 7 and 8; paras. [0047]-[0050] of English machine translation provided with IDS filed on 14 January 2019).
Regarding claim 11, DE 20100362 discloses wherein the bearing comprises a sleeve 30, wherein the spigot 2 is configured to engage the sleeve, wherein the sleeve is rotatable relative to the closure member 4 and/or 5 and configured to inhibit rotation of the spigot relative to the sleeve (paras. [0047]-[0050] of English machine translation provided with IDS filed on 14 January 2019).
Regarding claim 12, DE 20100362 discloses a filter assembly comprising a housing comprising a main body 50 and a closure member 5 separably attached to the main body; the closure member configured to retain a rotary vessel 1 within the housing and further configured to be separable from the main body to permit removal of the rotary vessel from the housing; and a spigot 2 integral with or coupled to the housing 5, the spigot comprising a non-circular cross-section and configured to engage with a bearing 3 of the filter assembly to rotatably support the rotary vessel in the housing (Fig. 1, 2-5, 7 and 8; e.g., para. [0011] of English machine translation; element 2 corresponds to the claimed spigot because it is coupled to the rotary vessel and engageable with a bearing to rotatably support the rotary vessel to the housing; spigot 2 has a non-circular cross-section when sectioned across elements 20, 21, 24 and/or 25).
Regarding claim 13, DE 20100362 discloses wherein the closure member is separable from the main body by a rotation to the closure member relative to the main body (para. [0062] of English machine translation provided with IDS filed on 14 January 2019).
Regarding claim 14, DE 20100362 discloses wherein the filter assembly (Fig. 1 and 7) comprises the rotary vessel 1.
Regarding claim 15, DE 20100362 discloses wherein the rotary vessel comprises a rotor body 1 rotatable about an axis of rotation and wherein the spigot 2 is integral with or coupled to the rotor body and extends away from the rotor body along the axis of rotation, wherein the bearing 3 and/or 31 is integral or coupled to the closure member 4 and/or 5 (Fig. 1, 2, 7 and 8; paras. [0047]-[0050] of English machine translation provided with IDS filed on 14 January 2019).
Regarding claim 16, DE 20100362 discloses wherein the bearing comprises a sleeve 30, wherein the spigot 2 is configured to engage the sleeve, wherein the sleeve is rotatable relative to the closure member 4 and/or 5 and configured to inhibit rotation of the spigot relative to the sleeve (paras. [0047]-[0050] of English machine translation provided with IDS filed on 14 January 2019).

Claims 1-6, 8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10305960 (Le Roux Benoit et al.).
Regarding claim 1, DE 10305960 discloses a rotary vessel 3 for a filter assembly, the rotary vessel comprising: a rotor body 3 rotatable about an axis of rotation; and a spigot 32 integral with or coupled to the rotor body and extending away from the rotor body along the axis of rotation, the spigot comprising a non-circular cross-section and configured to engage with a bearing 21 of the filter assembly (Fig. 1-9; paras. [0041]-[0042] of English machine translation; element 32 corresponds to the claimed spigot because it is integral with the rotary body 3 and engageable with a bearing 21 to rotatably support the rotary vessel to the housing 2; spigot 32 has a non-circular cross-section when sectioned across elements 321).
Regarding claim 2, DE 10305960 discloses wherein the non-circular cross-section is a polygonal cross section (Fig. 1-9).
Regarding claim 3, DE 10305960 discloses wherein the spigot comprises one or more fingers 321 (elements 321, termed “clamping means” in the machine translation, correspond to the recited fingers since they are individually spaced-apart extensions from the spigot body that fix the spigot to the bearing) each comprising a free end 
Regarding claim 4, DE 10305960 discloses wherein the one or more fingers 321 each comprise a substantially planar surface defining at least in part the periphery of the spigot (Fig. 9).
Regarding claim 5, DE 10305960 discloses wherein the one or more fingers 321 each taper in a direction away from the rotor body (Fig. 9).
Regarding claim 6, DE 10305960 discloses wherein a plurality of the one or more fingers 321 are spaced about the spigot and separated from each other by intermediate gaps (Fig. 9).
Regarding claim 8, DE 10305960 discloses a filter assembly (Fig. 1) comprising: a housing comprising a main body 1 and a closure member 2 separably attachable to the main body; a rotary vessel 3 disposed inside the housing; the closure member configured to retain the rotary vessel inside the housing, the closure member being separable form the main body to permit removal of the rotary vessel from the housing; and a spigot 32 integral with or coupled to the rotor vessel, the spigot comprising a non-circular cross-section and configured to engage with a bearing 21 of the filter assembly to rotatably support the rotary vessel in the housing (Fig. 1-9; paras. [0041]-[0042] of English machine translation; element 32 corresponds to the claimed spigot because it is integral with the rotary body 3 and engageable with a bearing 21 to rotatably support the rotary vessel to the housing 2; spigot 32 has a non-circular cross-section when sectioned across elements 321).
Regarding claim 10, DE 10305960 discloses wherein the rotary vessel comprises a rotor body 3 rotatable about an axis of rotation, wherein the spigot 32 is integral with or coupled to the rotor body and extends away from the rotary body along the axis of rotation, wherein the bearing 21 is integral with or coupled to the closure member 2 (Fig. 1).
Regarding claim 12, DE 10305960 discloses a filter assembly (Fig. 1) comprising a housing comprising a main body 1 and a closure member 2 separably attached to the main body; the closure member configured to retain a rotary vessel 3 within the housing and further configured to be separable from the main body to permit removal of the rotary vessel from the housing; and a spigot 32 integral with or coupled to the housing, the spigot comprising a non-circular cross-section and configured to engage with a bearing 21 of the filter assembly to rotatably support the rotary vessel in the housing (Fig. 1-9; paras. [0041]-[0042] of English machine translation; element 32 corresponds to the claimed spigot because it is integral with the rotary body 3 and engageable with a bearing 21 to rotatably support the rotary vessel to the housing 2; spigot 32 has a non-circular cross-section when sectioned across elements 321).
Regarding claim 14, DE 10305960 discloses wherein the filter assembly comprises the rotary vessel 1.
Regarding claim 15, DE 10305960 discloses wherein the rotary vessel comprises a rotor body 3 rotatable about an axis of rotation and wherein the spigot 32 is integral with or coupled to the rotor body and extends away from the rotor body along the axis of rotation, wherein the bearing 21 is integral or coupled to the closure member 2 (Fig. 1).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774